Citation Nr: 0937557	
Decision Date: 10/02/09    Archive Date: 10/14/09

DOCKET NO.  07-23 667	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to an effective date earlier than April 2, 2003 
for the grant of service connection for osteoarthritis of the 
right great toe.


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel




INTRODUCTION

The Veteran served on active duty from a July 1964 to July 
1966.  He also claims periods of Reserves training.

This appeal comes before the Department of Veterans Affairs 
(VA) Board of Veterans Appeals (Board) from a February 2004 
rating decision of the VA Regional Office (RO) in Chicago, 
Illinois that awarded service connection for right great toe 
arthritis with an effective date of April 2, 2003.  A rating 
decision of June 2004 denied an effective date earlier than 
April 2, 2003 for the grant of service connection for right 
great toe arthritis.

The veteran was afforded a personal hearing at the RO in 
November 2006, and another in May 2009 before the undersigned 
Veteran's Law Judge sitting at Chicago, Illinois.  The 
transcripts are of record.


FINDINGS OF FACT

1.  All notification and development needed to fairly 
adjudicate the claim on appeal has been accomplished.

2.  The record does not document any intent to apply for 
service connection for right great toe disability prior to 
April 2, 2003.


CONCLUSION OF LAW

The criteria for an effective date earlier than April 2, 2003 
for the grant of service connection for osteoarthritis of the 
right great toe have not been met. 38 U.S.C.A. §§ 5107, 5101, 
5110 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.155, 3.400 
(2009).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Preliminary Considerations - VA's Duty to Assist the Veteran

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  Upon receipt 
of a complete or substantially complete application for 
benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the agency of original jurisdiction 
(AOJ). Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The Board observes that the duty to notify the Veteran was 
not satisfied prior to the initial unfavorable decision on 
the claim under consideration.  Under such circumstances, 
VA's duty to notify may not be "satisfied by various post-
decisional communications from which a claimant might have 
been able to infer what evidence the VA found lacking in the 
claimant's presentation."  Rather, such notice errors may 
instead be cured by issuance of a fully compliant notice, 
followed by readjudication of the claim. See Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) (where notice was 
not provided prior to the AOJ's initial adjudication, this 
timing problem can be cured by the Board remanding for the 
issuance of a VCAA notice followed by readjudication of the 
claim by the AOJ) see also Prickett v. Nicholson, 20 Vet. 
App. 370, 376 (2006) (the issuance of fully compliant VCAA 
notification followed by readjudication of the claim such as 
a statement of the case or a supplemental statement of the 
case is sufficient to cure a timing defect).

In this case, the VCAA duty to notify was satisfied in a 
letter sent to the appellant in March 2006 that fully 
addressed the required notice elements.  Although the notice 
letter was not sent before the initial decision in this 
matter, the Board finds that this was not prejudicial to the 
appellant because the appellant was afforded a meaningful 
opportunity to participate effectively in the processing of 
his claim and given ample time to respond.  VA also 
readjudicated the matter in the statement of the case dated 
in May 2007 after adequate notice was provided.  For these 
reasons, it is not prejudicial to the appellant for the Board 
to decide the appeal as any timing error does not affect the 
essential fairness of the adjudication.  

The Board finds that all necessary development has been 
accomplished and that appellate review may proceed without 
prejudice to the appellant. See Bernard v. Brown, 4 Vet. App. 
384 (1993).  VA clinical records have been received in 
support of the claim.  Private sources of clinical evidence 
the Veteran identified have been contacted for records.  The 
appellant presented testimony on personal hearings on appeal 
in November 2006 and in May 2009.  The whole of the evidence 
has been carefully considered, including the veteran's 
statements.  It is found that no further assistance from VA 
would aid the Veteran in substantiating the claim, and that 
VA does not have a duty to assist that is unmet as to this 
appeal. See 38 U.S.C.A. § 5103A (a) (2); see also Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991).  The claim is ready 
to be considered on the merits.

Law and Regulations

Absent a finding of clear and unmistakable error, the 
assignment of effective dates of awards is generally governed 
by 38 U.S.C.A. § 5110 (West 2002 & Supp. 2009) and 38 C.F.R. 
§ 3.400 (2009).  Except as otherwise provided, the effective 
date of an evaluation and award of compensation based on an 
original claim, a claim reopened after final disallowance, or 
a claim for increase will be the date of receipt of the claim 
or the date entitlement arose, whichever is later. 38 C.F.R. 
§ 3.400 (2009).

A report of examination or hospitalization which meets the 
requirements of this section will be accepted as an informal 
claim for benefits under an existing law or for benefits 
under a liberalizing law or Department of Veterans Affairs 
issue, if the report relates to a disability which may 
establish entitlement.

(1) Report of examination or hospitalization by Department of 
Veterans Affairs or uniformed services.  The date of 
outpatient or hospital examination or date of admission to a 
VA or uniformed services hospital will be accepted as the 
date of receipt of a claim.

(2) Evidence from a private physician or layman.  The date of 
receipt of such evidence will be accepted when the evidence 
furnished by or in behalf of the claimant is within the 
competence of the physician or lay person and shows the 
reasonable probability of entitlement to benefits. 38 C.F.R. 
§ 3.157 (2009).

Applicable regulations provide that a claim may be either a 
formal or informal written communication "requesting a 
determination of entitlement, or evidencing a belief in 
entitlement, to a benefit." 38 C.F.R. § 3.1(p) (2009).  A 
claim, whether "formal" or "informal," must be in writing in 
order to be considered a claim or application for benefits. 
See Rodriguez v. West, 189 F.3d 1351, 1354 (Fed. Cir. 1999).  
Any claim for VA benefits must be submitted in the form 
prescribed by the Secretary. 38 U.S.C.A. § 5101(a) (West 2002 
& Supp. 2009). Section 5101(a) is a clause of general 
applicability and mandates that a claim must be filed in 
order for any type of benefit to accrue or be paid. See Jones 
v. West, 136 F.3d 1296, 1299 (Fed. Cir. 1998).  An informal 
claim is any communication indicating intent to apply for one 
or more benefits, and must identify the benefit sought. 38 
C.F.R. § 3.155(a) (2009).

In Servello v. Derwinski, 3 Vet. App. 196, 198 (1992), the 
United States Court of Appeals for Veterans Claims (Court) 
addressed the issue of entitlement to an earlier effective 
date and pointed out that the applicable statutory and 
regulatory provisions, properly construed, require that the 
Board look to all communications in the file that may be 
interpreted as applications for claims, formal and informal, 
for benefits and then to all other evidence of record to 
determine the "earliest date as of which," disability is 
ascertainable. 38 U.S.C.A. § 5110(b) (2); see 38 C.F.R. 
§§ 3.400(o) (2), 3.155(a) (2009); Quarles v. Derwinski, 3 
Vet. App. 129, 134 (1992).

Factual Background and Legal Analysis

A formal claim of service connection for right great toe 
disability was received on April 2, 2003.  Following VA 
examination in January 2004, service connection for such was 
granted by rating action dated in February 2004, effective 
from April 2, 2003, the date of receipt of the claim.

The Veteran presented testimony on personal hearings on 
appeal in November 2006 and May 2009 to the effect that upon 
leaving active duty, he made inquiries and complained to a 
few people in the Army or in his Reserves unit about 
compensation for his fractured right toe.  He said that his 
concerns were brushed aside because this was during the time 
of the Vietnam War and people were more concerned about those 
casualties.  The Veteran testified that he sought information 
about filing a claim and tried very hard to initiate a claim 
just prior to leaving service or while he was in the 
Reserves, but was not given the opportunity to do so.  He 
said that he was never instructed to go to VA, and stated 
that he should not be penalized because he was not provided 
the proper information or instructions at that time.  

The Board has carefully considered the appellant's claim and 
is empathetic to his account of trying to establish a claim 
and not being given the required information to do so.  In 
this instance, however, the Board is bound by law to apply VA 
regulatory criteria, and must base its decision on the 
relevant evidence of record.  Careful review of the evidence 
reflects that there is no document or writing, formal or 
informal, evidencing a claim or intent to apply for service 
connection for right great toe disability prior to the 
application received on April 2, 2003.  The veteran testified 
on personal hearings in November 2006 and May 2009 that he 
had sought recompense from the Army or the Reserves many 
years before, and that this should have sufficed for the 
purposes of establishing a claim.  It is pointed out, 
however, that there is no document of the record from any 
service department evidencing such an intent of which VA was 
aware.  Consequently, there was no information within VA's 
purview of the appellant's desire to file a claim for 
compensation.  There is no writing or any other submission 
which can reasonably be construed as claim for entitlement to 
service connection for right great toe disability until the 
appellant specifically requested it in his application 
received on April 2, 2003.

The Board points out that there is VA podiatry clinical 
records dating from November 2000 through October 2003 of 
treatment for multiple complaints and symptoms affecting both 
feet, including diabetic foot care, onychauxis, and peroneus 
brevis tendonitis on the right in April 2003.  However, there 
is no objective clinical evidence of any residuals of 
inservice right great toe foot fracture until VA examination 
in January 2004.  Therefore, without any previously 
documented intent to file for service connection for right 
great disability, the effective date of service connection 
for right great toe arthritis can be no earlier than the 
claim received on April 2, 2004. See 38 U.S.C.A. § 5110 (West 
1991 & Supp. 2009); 38 C.F.R. § 3.400 (2009).

The Board would point out that the law clearly precludes 
availability of VA benefits absent a specific claim. See 38 
U.S.C.A. § 5101(a); 38 C.F.R. § 3.155(a)).  Therefore, an 
effective earlier date than April 2, 2003 for the grant of 
service connection for osteoarthritis of the right great toe 
must be denied for the reasons discussed above.  In a case 
such as this one where the law and not the evidence is 
dispositive, an earlier effective date is not warranted 
because of the absence of legal merit or the lack of 
entitlement under the law. See Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994).

For the foregoing reasons, the preponderance of the evidence 
is against the claim and the benefit of the doubt doctrine is 
not for application. See 38 U.S.C.A § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55- 57 (1991).




ORDER

An effective date earlier than April 2, 2003 for the grant of 
service connection for osteoarthritis of the right great toe 
is denied.



____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


